Citation Nr: 0618239	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a 30 percent 
evaluation for PTSD.  In a January 2004 rating decision, the 
RO granted a 50 percent evaluation for PTSD, effective 
November 6, 2002.  The Board remanded the case to the RO for 
further development in October 2005.  The requested 
development was completed and the case is once again before 
the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record suggests that relevant VA medical records may be 
available which have not been associated with the claims 
file.  This case was remanded for a VA examination in October 
2005 to ascertain any relationship between the veteran's 
alcohol dependence and his service-connected PTSD.  The 
examination was completed in October 2005.  In a May 2006 
informal hearing presentation, the veteran's representative 
contended that the VA examiner reviewed evidence not of 
record prior to the October 2005 VA examination, and that 
this evidence influenced his opinion.  In the October 2005 VA 
examination report, the examiner noted that the veteran was 
seen at the Muskogee VA Mental Health Clinic, and that he 
reviewed VA electronic notes prior to the examination.  These 
notes included VA psychiatric treatment records from 
September 2005 and October 2005.  The examiner indicated that 
his opinion was based on the veteran's history and current 
medical reports.  The RO should obtain any outstanding VA 
medical records and associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

In the October 2005 remand, the Board noted that the 
veteran's representative had raised the issue of service 
connection for alcohol dependency as secondary to the 
veteran's service-connected PTSD.  The RO was requested to 
adjudicate that claim and to provide the veteran with notice 
of the determination, and of his appellate rights.  Although 
it appears that the RO in the January 2006 supplemental 
statement of the case determined that alcohol abuse was not 
shown to be secondary to PTSD, it does not appear that 
appropriate due process was afforded the veteran.  See 
38 C.F.R. § 19.25 (2005); 38 C.F.R. § 19.31 (2005) (in no 
case will a supplemental statement of the case be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the statement of the 
case); see also Stegall v. West, 11 Vet. App. 268 (1998).  On 
remand, the RO should ensure that the veteran is provided 
with appropriate notice regarding this secondary service 
connection issue and notice of his appellate rights.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
treatment records from the Muskogee VA 
Medical Center and should associate them 
with the claims file.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

3.  The RO should formally adjudicate the 
claim of entitlement to service 
connection for alcohol dependence as 
secondary to service-connected PTSD.  
Notice of the determination and notice of 
appellate rights should be provided to 
the veteran and his representative.

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for PTSD.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
